           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 1 of 23


     RACHEL E. KAUFMAN (CAL BAR NO. 259353)
 1   KAUFMAN P.A.
 2   400 NW 26th Street
     Miami, FL 33127
 3   Telephone: (305) 469-5881
     rachel@kaufmanpa.com
 4
     Attorney for Plaintiff and the Classes
 5

 6

 7                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
     RICHARD TUSO, individually, and on behalf of
 9   all others similarly situated,
10                         Plaintiff,                     NO.

11          v.                                            CLASS ACTION COMPLAINT

12   NATIONAL HEALTH AGENTS, LLC, a                             JURY DEMAND
     Florida company, INTERSTATE BROKERS OF
13   AMERICA, LLC, a Florida company, SERVICE
     INDUSTRY TRADE ALLIANCE, a non-profit
14   Arizona corporation, FIRST CONTINENTAL
     LIFE & ACCIDENT INSURANCE
15   COMPANY, Inc., a Texas corporation, FIRST
     HEALTH GROUP CORP., a Delaware
16   corporation, and DOES, 1 through 10, inclusive,
17                         Defendants.
18
                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
19
            Plaintiff Richard Tuso (“Plaintiff Tuso” or “Tuso”) brings this Class Action Complaint
20

21   and Demand for Jury Trial against Defendant National Health Agents, LLC (“Defendant NHA”

22   or “NHA”), Defendant Interstate Brokers of America, LLC (“Defendant Interstate Brokers” or

23   “Interstate Brokers”), Defendant Service Industry Trade Alliance (“Defendant SITA” or
24   “SITA”), Defendant First Continental Life & Accident Insurance Company, Inc. (“Defendant
25
     First Continental” or “First Continental”) Defendant First Health Group Corp. (“Defendant First
26
     Health” or “First Health”) and John Does (“Does”) to stop the Defendants from directing agents
27

28
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 2 of 23


     to violate the Telephone Consumer Protection Act by making pre-recorded calls to consumers
 1

 2 without their consent, including more than one unsolicited call to phone numbers registered on

 3 the National Do Not Call registry (“DNC”) and to otherwise obtain injunctive and monetary

 4 relief for all persons injured by Defendants’ conduct. Plaintiff Tuso, for this Complaint, alleges

 5
     as follows upon personal knowledge as to himself and his own acts and experiences, and, as to
 6
     all other matters, upon information and belief, including investigation conducted by his
 7
     attorneys.
 8

 9                                               PARTIES

10          1.      Plaintiff Richard Tuso is a resident of Roseville, California.

11          2.      Defendant NHA is a Florida registered company headquartered in Ft. Lauderdale,
12 Florida. Defendant NHA conducts business throughout this District, the State of California and

13
     the United States.
14
            3.      Defendant Interstate Brokers is a Florida registered company headquartered in Ft.
15
     Lauderdale, Florida. Defendant Interstate Brokers conducts business throughout this District, the
16

17 State of California and the United States.

18          4.      Defendant SITA is an Arizona registered non-profit corporation believed to be

19 headquartered in Arizona. Defendant SITA conducts business throughout this District, the State

20
     of California and the United States.
21
            5.      Defendant First Continental is a Texas registered corporation headquartered in
22
     Sugar Land, Texas. Defendant First Continental conducts business throughout this District, the
23
     State of Texas and the United States.
24

25

26

27
                                     CLASS ACTION COMPLAINT
28                                             -2-
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 3 of 23


            6.      Defendant First Health is a Delaware registered corporation headquartered in
 1

 2 Downers Grove, Illinois. Defendant First Health conducts business throughout this District, the

 3 State of Illinois and the United States.

 4          7.      The true names and capacities of the Defendants sued herein as DOES 1 through
 5
     10, inclusive, are currently unknown to Plaintiff, who therefore sues such Defendants by
 6
     fictitious names. Each of the Defendants designated herein as a DOES is legally responsible for
 7
     the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the Complaint to
 8

 9 reflect the true names and capacities of the DOES when such identities become known.

10                                    JURISDICTION AND VENUE

11          8.      This Court has federal question subject matter jurisdiction over this action under
12 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

13
     §227 (“TCPA”).
14
            9.      This Court has personal jurisdiction over the Defendants and venue is proper in
15
     this District under 28 U.S.C. § 1391(b) because Plaintiff resides in this District, and the wrongful
16

17 conduct giving rise to this case was directed to Plaintiff in this District.

18                                            INTRODUCTION

19          10.     As the Supreme Court explained at the end of its term this year, “Americans
20
     passionately disagree about many things. But they are largely united in their disdain for
21
     robocalls. The Federal Government receives a staggering number of complaints about
22
     robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of
23
     complaints. For nearly 30 years, the people’s representatives in Congress have been fighting
24

25 back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5

26 (U.S. July 6, 2020).

27
                                      CLASS ACTION COMPLAINT
28                                              -3-
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 4 of 23


            11.     The TCPA makes it unlawful “to make any call (other than a call made for
 1

 2 emergency purposes or made with the prior express consent of the called party) using an

 3 automatic telephone dialing system or an artificial or pre-recorded voice…to any telephone

 4 number assigned to a…cellular telephone service.” See 47 U.S.C. §227 (b)(1)(A)(iii).

 5
            12.     According to findings by the Federal Communication Commission (“FCC”), the
 6
     agency Congress vested with authority to issue regulations implementing the TCPA, such calls
 7
     are prohibited because, as Congress found, automated or pre-recorded telephone calls are a
 8

 9 greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

10 and inconvenient.

11          13.     While “prior express consent” is required for all automated and pre-recorded
12 calls, in 2013, the FCC required “prior express written consent” for all such telemarketing calls

13
     to wireless numbers and residential lines. Specifically, it ordered that:
14
           [A] consumer’s written consent to receive telemarketing robocalls must be signed and be
15 sufficient to show that the consumer: (1) received “clear and conspicuous disclosure” of the
   consequences of providing the requested consent, i.e. that the consumer will receive future calls
16
   that deliver pre-recorded messages by or on behalf of a specific seller; and (2) having received
17 this information, agrees unambiguously to receive such calls at a telephone number the consumer
   designates.[] In addition, the written agreement must be obtained “without requiring, directly or
18 indirectly, that the agreement must be executed as a condition of purchasing any good or
   service.[]”
19
           In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of
20
   1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).
21
           14.      “Telemarketing” is defined as “the initiation of a telephone call or message for the
22
   purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,
23
   which is transmitted to any person.” 47 C.F.R §64.1200(f)(12).
24

25          15.     When Congress enacted the TCPA in 1991, it found that telemarketers called

26 more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

27
                                      CLASS ACTION COMPLAINT
28                                              -4-
             Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 5 of 23


              16.    By 2003, due to more powerful autodialing technology, telemarketers were
 1

 2 calling 104 million Americans every day,. In re Rules and Regulations Implementing the TCPA

 3 of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

 4            17.    The problems Congress identified when it enacted the TCPA have only grown
 5
     exponentially in recent years.
 6
              18.    Industry data shows that the number of robocalls made each month increased
 7
     from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three
 8

 9 years.

10            19.    According to online robocall tracking service “YouMail,” 3.3 billion robocalls

11 were placed in June 2020 alone, at a rate of 111.2 million per day. www.robocallindex.com (last

12 visited July 28, 2020).

13
              20.    The FCC also has received an increasing number of complaints about unwanted
14
     calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in
15
     2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.
16

17            21.    “Robocalls and telemarketing calls are currently the number one source of

18 consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

19 statement of FCC chairman. 1

20
              22.    “The FTC receives more complains about unwanted calls than all other
21
     complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
22

23

24

25

26
     1
27       https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
                                     CLASS ACTION COMPLAINT
28                                                  -5-
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 6 of 23


     Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
 1
                                                                           2
 2 1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).

 3         NHA and Interstate Brokers Place Pre-recorded Calls to Consumer Cell Phones
                             Without Prior Express Written Consent
 4

 5
            23.     Both the NHA and Interstate Brokers sell insurance plans as well as supplemental
 6
     health plans to consumers. 3
 7
            24.     NHA and Interstate Brokers are owned and operated by the same management.
 8

 9          25.     NHA and Interstate Brokers of America are located in the same location at the

10 same suite number.

11

12

13

14

15                                         4                                                   5


16

17

18

19

20

21   2
     https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
   consumer-protection-federal-communications-commission-rules-
22
   regulations/160616robocallscomment.pdf
   3
23 https://www.interstateba.com/
     4

24 http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=OfficerRegi
   steredAgentName&directionType=Initial&searchNameOrder=YELLOWSNOOKSBOCALLC%
25 20L170002046020&aggregateId=flal-l17000204602-207bd7bc-7fcc-4a3d-8b6a-

26 8918a6e16367&searchTerm=yellow%20snooks%20boca&listNameOrder=YELLOWSNOOKS
   BOCALLC%20L170002046020
   5
27 https://apps.doi.idaho.gov/Licensing/search?&Id=194320&Lic=780387&Type=AGY
                                    CLASS ACTION COMPLAINT
28                                               -6-
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 7 of 23


            26.     Gregory Robbins shows in his Linked profile that he is the owner of Interstate
 1

 2 Brokers while at the same time he is registered with Florida’s division of corporation as the

 3 manager of Defendant NHA, National Health Agents. 6

 4

 5

 6

 7

 8

 9

10

11
                                                                              7
12
            27.     Upon information and belief, NHA and Interstate Brokers are one and the same,
13

14 working for and representing each company interchangeably.

15          28.     NHA and Interstate Brokers make pre-recorded calls to consumers regarding
16 health plans without their prior written consent and to consumers who are registered on the Do

17
     Not Call registry.
18
            29.     When placing unsolicited pre-recorded calls to consumers, the name Interstate
19
     Brokers is used in the pre-recorded messages, as per Plaintiff’s experience. When a consumer
20

21

22

23
     6

24 http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=OfficerRegi
   steredAgentName&directionType=Initial&searchNameOrder=YELLOWSNOOKSBOCALLC%
25 20L170002046020&aggregateId=flal-l17000204602-207bd7bc-7fcc-4a3d-8b6a-

26 8918a6e16367&searchTerm=yellow%20snooks%20boca&listNameOrder=YELLOWSNOOKS
   BOCALLC%20L170002046020
   7
27 https://www.linkedin.com/in/gregory-robbins-8a2414102/
                                    CLASS ACTION COMPLAINT
28                                               -7-
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 8 of 23


     talks to an agent, the agent may provide NHA’s phone number as a call back number similar to
 1

 2 Plaintiff’s experience.

 3          30.       In Plaintiff Tuso’s case, Interstate Brokers and NHA made multiple unsolicited
 4 pre-recorded solicitation calls to Plaintiff’s cell phone.

 5
            31.       There are a multitude of complaints posted online regarding calls placed by NHA
 6
     and Interstate Brokers, including allegations of pre-recorded solicitation calls and calls being
 7
     made to phone numbers registered on the DNC. This is a small sampling of those complaints,
 8

 9 many of which were directed on NHA’s Better Business Bureau (“BBB”) page:

10 NHA BBB Complaints:

11                •   “RoboCalling Because you contacted me on my cell phone, at a number listed
                      on the national Do Not Call registry… Your company is using a robocaller to
12
                      make contact… The 2 numbers used to call my number were XXX-XXX-XXXX
13                    and XXX-XXX-XXXX. Both numbers were used in the illegal calls to my cell
                      number” 8 (emphasis added)
14
                  •   “I contacted company about robocalls to my cell phone and requested copy of
15                    their Do Not Call List Policy. They did not respond or provide policy. I contacted
                      company via mail on 12/7/18 about robocall to my cell phone made on 11/28/18
16                    initiated with a pre-recorded message selling their product/services. During the
                      11/28/18 call, a pre-recorded message came on and then, ****** came on the line
17                    after the pre-recorded message. I inquired with ****** about which company she
                      was with and she indicated she was with National Health Agents and provided a
18
                      call back number of XXX-XXX-XXXX x 1416. The number provided by ******
19                    was the number listed on the BBB for National Health Agents… My number is
                      on the Do Not Call List… They did not provide policy or respond to any of my
20                    communications.” 9 (emphasis added)
21                •   “Repeated harassing sales calls from an agent of this business I have been
                      receiving multiple sales calls per day from National Health Agents. The calls
22                    come from New York and California numbers, but when I reach an agent, I am
                      given the callback number XXX-XXX-XXXX. My requests to be placed on their
23                    Do Not Call list are not being honored, and on the most recent call today, I was
24                    told that they have no control over their Do Not Call list.” 10

25   8
     https://www.bbb.org/us/fl/boynton-beach/profile/health-insurance/national-health-agents-llc-
   0633-90408710/complaints
26 9
     Id.
   10
27    Id.
                                  CLASS ACTION COMPLAINT
28                                               -8-
             Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 9 of 23



 1                  •   “Company calls 3-4 times per week to a do not call number. Refuses to remove
                        phone number from their autodialer. Abide by the National Do Not Call list.” 11
 2                      (emphasis added)

 3                  •   “This company called me REPEATEDLY from this FAKE local phone number
                        ************* When you ask them who they are and how they got your
 4                      information, they HANG UP ON YOU. They also gave me multiple fake names
                        for their company. One person said "healthcare qualification center" and another
 5                      said, "insurance solutions". I decided to call back and play along with their
                        intrusive questions and was transferred to a "licensed agent". When I asked for his
 6                      contact information, I was given: ************ (also was told to use option #2 to
 7                      dial his extension, which is ****** I am on the "do not call" list and they are
                        breaking the LAW with this harassment. HOW DARE this company harass
 8                      people with these non-stop calls. SO GLAD there are ongoing class-action
                        lawsuits against companies like this. I will have all the phone records available for
 9                      these calls, when a class-action suit is finally filed against these jerks.”
10 Online Caller Complaints:

11                  •   “’Rachel’ from ‘Interstate Brokers’ left a message saying she would try to help
                        me find an affordable health plan. Yeah right. Caller ID showed her calling from
12                      928-793-0185 but she said to call her back at 888-303-1182.” 12

13                  •   “Received an unsolicited call at my cell which is registered as ‘do not call’ from
                        "Rachel" since healthcare open season was ‘extended’ -- call came from 959-210-
14                      9520 but was told to call back to 888-303-1182.” 13 (emphasis added)

15                  •   “Scam call. This entity, ‘Interstate Brokers’, has called previously using other
                        spoofed numbers, wanting to discuss ‘better health coverage’ and ‘lower monthly
16                      premiums.’ This time it was Rachel, and the caller ID came up as 707-216-2355.
                        Reported to FTC and blocked. Stay away from these guys." 14
17
                    •   “Called by this number from Rachel with “Interstate Brokers” (doesn’t exist)
18                      about healthcare options, gave number which is now also blocked: (947) 252-
                        8487” 15
19

20        NHA and Interstate Brokers Call to Sell Consumers Plans by SITA, Continental, First
                                          Health, and DOES
21
              32.       Defendant SITA is a membership-based organization that provides consumers
22

23

24   11
        Id.
     12
        https://800notes.com/Phone.aspx/1-888-303-1182
25   13
        Id.
     14
26      https://800notes.com/Phone.aspx/1-888-303-1182/2
     15
        https://800notes.com/Phone.aspx/1-947-252-8487
27   =
                                    CLASS ACTION COMPLAINT
28                                                -9-
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 10 of 23


     with, among other things, discounted group health plans. 16
 1

 2          33.     By enrolling in a discounted health plan, a consumer receives discounts on

 3 prescriptions and other supplemental insurance benefits. 17

 4          34.     The cost for a SITA membership is $9 per month. 18
 5
            35.     In Plaintiff’s case, Plaintiff was solicited a SITA membership which included
 6
     enrollment in the Evolve Health plan.
 7
            36.     Plaintiff was told that the Evolve Health plan is the name of the plan, provided by
 8
                                                                               19
 9 Defendant First Continental, a provider of supplemental insurance products.

10          37.     As per the plan Plaintiff received by email, when a consumer purchases a SITA

11 membership including Evolve Health, the billing is listed under Evolve Health, meaning First

12 Continental is paid directly by the consumer:

13

14

15
            38.     When a consumer purchases the SITA health plan, the consumer is also paying
16
     Defendant First Health and gaining access to the First Health PPO network.
17
            39.     Defendant First Health provides consumers with a PPO (Preferred Provider
18

19 Organization) network of medical options from whom the consumer will receive a discount for

20 receiving medical services and guidance.

21          40.     Defendants SITA, First Continental and First Health rely on companies such as
22
     NHA and Interstate Brokers to engage in telemarketing on their behalf in order to sell SITA
23

24

25   16
      https://www.serviceindustrytradealliance.org/member-preview
     17
26 18 Id.
      Id.
   19
27    http://www.fcldental.com/about-us
                                   CLASS ACTION COMPLAINT
28                                                -10-
          Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 11 of 23


     memberships that also include First Continental and First Health plans.
 1

 2          41.     Such health plans are provided to consumers at a cost much greater than $9 per

 3 month, based on Plaintiff’s experience, to cover the costs involved in being part of First

 4 Continental, First Health and any other companies/organizations provided for through the SITA

 5
     membership plan.
 6
            42.     Plaintiff’s attorneys are not yet aware of the full identities of the
 7
     companies/organizations who receive payment as a result of the telemarketing that is done on
 8

 9 behalf of SITA.

10          43.     SITA, First Continental, and First Health all benefit financially from the health

11 plans that are sold by telemarketers such as NHA and Interstate Brokers.

12          44.     The Federal Communication Commission has instructed that corporations such as
13
     SITA, First Continental and First Health may not avoid liability by having their telemarketing
14
     outsourced:
15
            [A]llowing the seller to avoid potential liability by outsourcing its telemarketing activties
16
            to unsupervised third parties would leave consumers in many cases without an effective
17          remedy for telemarketing intrusions. This would particularly be so if the telemarketers
            were judgment proof, unidentifiable, or located outside the United States, as if often the
18          case. Even where third-party telemarketers are identifiable, solvent, and amenable to
            judgment limiting liability to the telemarketer that physically places the call would make
19          enforcement in many cases substantially more expensive and less efficient, since
            consumers (or law enforcement agencies) would be required to sue each marketer
20
            separately in order to obtain effective relief. As the FTC notes, because “[s]ellers may
21          have thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
            make a substantive difference for consumer privacy.”
22
     In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the
23
     TCPA Rules, 28 FCC Rcd. 6574, at ¶ 37 (201) (“FCC 2013 Ruling”) (citations omitted).
24

25

26

27
                                      CLASS ACTION COMPLAINT
28                                              -11-
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 12 of 23


                                  PLAINTIFF TUSO’S ALLEGATIONS
 1

 2          NHA and Interstate Brokers Placed Multiple Pre-recorded Calls to Plaintiff’s
                   DNC-Registered Cell Phone Number Without His Consent
 3
             45.     Plaintiff Tuso registered his cell phone on the DNC on July 2, 2003.
 4

 5           46.     Plaintiff Tuso’s cell phone is not associated with a business and is used for

 6 personal use only.

 7           47.     Plaintiff has been receiving an ongoing tide of telemarketing calls to his cell
 8 phone which are a nuisance and disrupts his life.

 9
             48.     To make matters worse, often times the telemarketers identify themselves with a
10
     generic name to hide their company’s true identity. This frustrates the Plaintiff and other
11
     consumers who understand that they cannot stop a company from calling them unless they first
12

13 identify which company is calling them.

14           49.     On June 16, 2020 at 8:58 AM, Plaintiff received a call from and/or on behalf of

15 the Defendants using phone number 559-744-5630.

16
             50.     Plaintiff did not answer this call, but a voicemail was left regarding healthcare.
17
             51.     Plaintiff is unsure if this voicemail was pre-recorded and designed to sound live,
18
     or from a live caller.
19
             52.     On July 16, 2020 at 2:07 PM, Plaintiff received a call from and/or on behalf of the
20

21 Defendants using phone number 609-245-5819.

22           53.     Plaintiff did not answer this call, but a pre-recorded voicemail was left regarding

23 healthcare.

24
             54.     On August 18, 2020, Plaintiff received an unsolicited call from and/or on behalf
25
     of the Defendants using phone number 540-202-1011 to his cell phone.
26

27
                                      CLASS ACTION COMPLAINT
28                                              -12-
             Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 13 of 23


               55.    Plaintiff did not answer this call, but he received a pre-recorded voicemail right
 1

 2 after receiving the 540-202-1011 call, but displaying the phone number 540-202-1012.

 3             56.    The pre-recorded voicemail begins halfway through the pre-recorded message:
 4             “… if you are under the age of 65 and are uninsured or paying more than $200 per month
 5             for your healthcare, give me a call back at 844-790-2700 and we can go over these
               exciting new options. Talk to you soon.”
 6
               57.    On August 21, 2020 at 7:26 AM, Plaintiff received a second unsolicited call to his
 7
     cell phone from and/or on behalf of the Defendants, this time using phone number 832-210-
 8

 9 2434.

10             58.    This call was not answered but the Plaintiff listened to the pre-recorded voicemail

11 displaying the phone number 831-208-5405. The message states:

12             “Good afternoon, I hope your day is going well. This is Nicole with Interstate Brokers.
13             Due to recent changes in the structure of healthcare reform, many individuals are
               qualifying for better health coverage with lower monthly premiums. If you are under the
14             age of 65 and are uninsured or paying more than $200 per month for your healthcare,
               give me a call back at 844-790-2700 and we can go over these exciting new options. Talk
15             to you soon.” (emphasis added)
16             59.    The voice used in this message is identical to the pre-recorded voice Plaintiff
17
     received on August 18, 2020.
18
               60.    The name Interstate Brokers sounded like a generic name and did not adequately
19
     identify the telemarketing company calling, or the company who hired the telemarketing
20
                                  20
21 company to call on its behalf.

22             61.    Plaintiff received a third unsolicited call to his cell phone from and/or on behalf of

23 the Defendants on August 26, 2020 using phone number 541-209-7193.

24

25

26
     20
27        The full and actual name of the company is Interstate Brokers of America, LLC.
                                        CLASS ACTION COMPLAINT
28                                                    -13-
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 14 of 23


            62.     Plaintiff did not answer this call, but another pre-recorded message was left on
 1

 2 Plaintiff’s voicemail that cut off halfway through stating:

 3          “Good afternoon, I hope your day is going well. This is Nicole with Interstate Brokers.
            Due to recent changes in the structure of healthcare reform, many individuals are
 4          qualifying for better health coverage with…” (emphasis added)
 5
            63.     Frustrated by the calls he was receiving and the generic company name presented,
 6
     Plaintiff Tuso called 844-790-2700 on August 26, 2020 to determine once and for all the actual
 7
     companies behind these unsolicited telemarketing calls.
 8

 9          64.     Plaintiff spoke with an agent named Kristina Bring who answered Plaintiff’s call.

10 Since she did not properly identify the actual company name, Plaintiff feigned interest in her

11 program so that she would send him some information which he hoped would include the actual

12 companies responsible for the unsolicited telemarketing calls he had been receiving.

13
            65.     The agent Kristina Bring provided Plaintiff with a health quote which she said
14
     was on behalf of First Continental.
15
            66.     The agent also told the Plaintiff that her direct number is 866-698-5628 extension
16

17 204.

18          67.     On this call, the Plaintiff was transferred to Willie (William) for verification of

19 the plan.

20
            68.     Willie provided the phone number 888-201-5261 as another number for Plaintiff
21
     to call if he had any questions about the plan he was quoted and took Plaintiff’s payment details.
22
            69.     888-201-5261 is the phone number listed on Defendant NHA’s website:
23

24

25

26

27
                                      CLASS ACTION COMPLAINT
28                                              -14-
             Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 15 of 23



 1

 2

 3

 4

 5

 6                             Figure 1: Screenshot from National Health Agents' website

                                                          21
 7

 8            70.   After the call, Plaintiff received an email from mymemberinfo.com describing the
 9 plan, along with a link to the plan itself that Plaintiff would have had to sign in order to complete

10
     the transaction.
11
              71.   Defendant NHA’s 888-201-5261 phone number was included in this email to the
12
     Plaintiff.
13

14

15

16

17
              72.   Plaintiff did not sign the plan and did not authorize the payment for the plan.
18
              73.   The email also shows that Plaintiff would become a member of Defendant SITA
19
     by purchasing the plan:
20

21

22

23
              74.   The email also identifies that the Plaintiff would receive an “Evolve Health
24

25 Membership Plan.”

26
     21
27        https://nationalhealthagents.com/
                                         CLASS ACTION COMPLAINT
28                                                 -15-
             Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 16 of 23



 1

 2

 3

 4

 5            75.    Evolve Health is specifically referenced on the SITA website as part of the
 6 membership preview:

 7

 8

 9

10

11

12

13

14
                                                                                         22
15

16            76.    Evolve Health is a plan provided by Defendant First Continental.

17            77.    The email that the Plaintiff received also includes a quote which consists of an
18
     enrollment fee of $649.90 and monthly dues of $549.95!
19

20

21

22

23            78.    On information and belief, Defendant SITA retains $9 per month and the

24 remaining amounts are divided between Defendant First Continental, Defendant First Health,

25 and DOES.

26
     22
27        https://www.serviceindustrytradealliance.org/member-preview
                                       CLASS ACTION COMPLAINT
28                                                    -16-
            Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 17 of 23


              79.   The email also includes that the membership plan includes a non-insurance
 1

 2 service through Defendant First Health:

 3

 4

 5

 6
              80.   Companies such as Defendant First Health and First Continental cannot outsource
 7
     their telemarketing to others, keep all of the benefits, and not share in any of the liability.
 8
              81.   Plaintiff Tuso received an additional pre-recorded call on September 15, 2020 at
 9
     7:01 AM. The caller left a pre-recorded voicemail identifying herself as Nicole from Interstate
10

11 Brokers and to call the phone number 844-790-2700. The caller ID shows that the call was made

12 from 947-203-5485.

13            82.   Plaintiff received 2 more calls that left pre-recorded voicemails describing
14
     healthcare similar to the above voicemails: one on September 18, 2020 at 9:33 using the caller
15
     ID 737-200-5841 and September 29, 2020 at 11:12 AM using the caller ID 518-559-0751.
16
              83.   If any of the phone numbers that appeared on the Plaintiff’s caller ID are called
17

18 back such as 947-203-5485, 737-200-5841, or 518-559-0751, each connects to the same pre-
                                                                              23
19 recorded system identifying the company as the “Health Enrollment Center.”

20            84.   Based on the above, all of the unsolicited, pre-recorded calls alleged in this
21 complaint were placed by, or on behalf of the Defendants.

22
              85.   Plaintiff did not provide any of the Defendants with consent to place unsolicited
23
     pre-recorded calls to his cell phone number.
24

25

26
     23
27        Investigation conducted October 22, 2020
                                      CLASS ACTION COMPLAINT
28                                                 -17-
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 18 of 23


            86.     The unauthorized telephone calls that Plaintiff received from Interstate Brokers
 1

 2 and NHA, on behalf of SITA, First Continental, First Health and the DOES, as alleged herein,

 3 have harmed Plaintiff Tuso in the form of annoyance, nuisance, and invasion of privacy, and

 4 disturbed the use and enjoyment of his cell phone, in addition to the wear and tear on the phones’

 5
     hardware (including the phones’ battery) and the consumption of memory on the phones.
 6
            87.     The calls also wasted Plaintiff’s time, as Plaintiff listened to each pre-recorded
 7
     message and ultimately had to spend valuable time calling NHA and Interstate Brokers back to
 8

 9 find out who they were and who they sell on behalf of.

10          88.     In addition, Plaintiff was disturbed to receive an unsolicited pre-recorded phone

11 call to his cell phone at 7:26 AM on August 21, 2020.

12
            89.     Seeking redress for these injuries, Plaintiff Tuso, on behalf of himself and Classes
13
     of similarly situated individuals, bring suit under the Telephone Consumer Protection Act, 47
14
     U.S.C. § 227, et seq., which prohibits unsolicited phone calls to cellular telephones, and which
15
     prohibits unsolicited calls using a pre-recorded voice as well as more than one unsolicited phone
16
     call to a residential phone number registered on the DNC.
17
                                      CLASS ALLEGATIONS
18       Class Treatment Is Appropriate for Plaintiff’s TCPA Claims Arising From Calls
19    Made by NHA and Interstate Brokers on Behalf of SITA, First Continental, First Health,
                                          and DOES
20
            90.     Plaintiff Tuso brings this action pursuant to Federal Rules of Civil Procedure
21
     23(b)(2) and 23(b)(3) and seek certification of the following Classes:
22

23          Pre-recorded No Consent Class: All persons in the United States who from four years
            prior to the filing of this action through class certification (1) Defendants (or an agent
24          acting on behalf of Defendants) called (2) using a pre-recorded voice message, and (3)
            for whom the Defendants claim (a) they obtained prior express written consent in the
25          same manner as Defendants claims they supposedly obtained prior express written
26          consent to call Plaintiff, or (b) they did not obtain prior express written consent.

27
                                     CLASS ACTION COMPLAINT
28                                             -18-
          Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 19 of 23


            Do Not Call Registry Class: All persons in the United States who from four years prior
 1
            to the filing of this action through class certification (1) Defendants (or an agent acting on
 2          behalf of Defendants) called more than one time, (2) within any 12-month period, (3)
            where the person’s telephone number had been listed on the National Do Not Call
 3          Registry for at least thirty days, (4) for substantially the same reason Defendants called
            Plaintiff, and (5) for whom Defendants claim (a) they obtained prior express written
 4          consent in the same manner as Defendants claims they supposedly obtained prior express
            written consent to call Plaintiff, or (b) they did not obtain prior express written consent.
 5

 6          91.    The following individuals are excluded from the Classes: (1) any Judge or
 7 Magistrate presiding over this action and members of their families; (2) Defendants, their

 8 subsidiaries, parents, successors, predecessors, and any entity in which Defendants or their

 9 parents have a controlling interest and their current or former employees, officers and directors;

10 (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

11 from the Classes; (5) the legal representatives, successors or assigns of any such excluded

12 persons; and (6) persons whose claims against Defendants have been fully and finally

13 adjudicated and/or released. Plaintiff Tuso anticipates the need to amend the Class definitions

14 following appropriate discovery.

15          92.    Numerosity: On information and belief, there are hundreds, if not thousands of
16 members of the Classes such that joinder of all members is impracticable.

17          93.    Commonality and Predominance: There are many questions of law and fact
18 common to the claims of Plaintiff Tuso and the Classes, and those questions predominate over

19 any questions that may affect individual members of the Classes. Common questions for the

20 Classes include, but are not necessarily limited to the following:

21          (a)    whether Defendants’ conduct constitutes a violation of the TCPA;
22          (b)    whether Defendant NHA and Defendant Interstate Brokers placed pre-recorded
23                 voice message calls to Plaintiff Tuso and members of the Pre-recorded Class
24                 without first obtaining consent to make the calls;
25

26

27
                                     CLASS ACTION COMPLAINT
28                                             -19-
          Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 20 of 23



 1          (c)     whether Defendant NHA and Defendant Interstate Brokers systematically made
 2                  multiple calls to Plaintiff and other consumers whose telephone numbers were
 3                  registered with the DNC;
 4          (c)     whether Defendants’ prerecorded calls to Plaintiff and other consumers were sent
 5                  for telemarketing purposes;
 6          (d)     whether Defendant NHA and Defendant Interstate Brokers placed calls to
 7                  Plaintiff and members of the Classes on behalf of SITA, First Continental, First
 8                  Health and the DOES companies;
 9          (f)     whether members of the Classes are entitled to treble damages based on the
10                  willfulness of Defendants’ conduct.
11          94.     Adequate Representation: Plaintiff Tuso will fairly and adequately represent
12 and protect the interests of the Classes, and have retained counsel competent and experienced in

13 class actions. Plaintiff Tuso has no interests antagonistic to those of the Classes, and the

14 Defendants have no defenses unique to Plaintiff. Plaintiff Tuso and his counsel are committed to

15 vigorously prosecuting this action on behalf of the members of the Classes, and have the

16 financial resources to do so. Neither Plaintiff Tuso nor his counsel have any interest adverse to

17 the Classes.

18          95.     Appropriateness: This class action is also appropriate for certification because
19 the Defendants have acted or refused to act on grounds generally applicable to the Classes and as

20 a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible

21 standards of conduct toward the members of the Classes and making final class-wide injunctive

22 relief appropriate. Defendants’ business practices apply to and affect the members of the Classes

23 uniformly, and Plaintiff’s challenge of those practices hinges on Defendants’ conduct with

24 respect to the Classes as wholes, not on facts or law applicable only to Plaintiff Tuso.

25 Additionally, the damages suffered by individual members of the Classes will likely be small

26 relative to the burden and expense of individual prosecution of the complex litigation

27
                                     CLASS ACTION COMPLAINT
28                                             -20-
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 21 of 23



 1 necessitated by Defendants’ actions. Thus, it would be virtually impossible for the members of

 2 the Classes to obtain effective relief from Defendants’ misconduct on an individual basis. A class

 3 action provides the benefits of single adjudication, economies of scale, and comprehensive

 4 supervision by a single court. Economies of time, effort, and expense will be fostered and

 5 uniformity of decisions will be ensured.

 6
                                        FIRST CLAIM FOR RELIEF
 7
                                     Telephone Consumer Protection Act
 8                                       (Violation of 47 U.S.C. § 227)
                     (On Behalf of Plaintiff Tuso and the Pre-recorded No Consent Class)
 9
              96.      Plaintiff repeats and realleges the prior paragraphs of this Complaint and
10
     incorporates them by reference herein.
11
              97.      Defendants and/or its agents transmitted unwanted solicitation telephone calls to
12
     Plaintiff Tuso and the other members of the Pre-recorded No Consent Class using a pre-recorded
13
     voice message.
14
              98.      These pre-recorded voice calls were made en masse without the prior express
15
     written consent of the Plaintiff Tuso and the other members of the Pre-recorded No Consent
16
     Class.
17
              99.      The Defendants have, therefore, violated 47 U.S.C. §§ 227(b)(1)(A)(iii),
18
     (b)(1)(B). As a result of Defendants’ conduct, Plaintiff Tuso and the other members of the Pre-
19
     recorded No Consent Class are each entitled to a minimum of $500 in damages, and up to $1,500
20
     in damages, for each violation.
21

22                                   SECOND CLAIM FOR RELIEF
                                    Telephone Consumer Protection Act
23                                      (Violation of 47 U.S.C. § 227)
                         (On Behalf of Plaintiff Tuso and the Do Not Registry Class)
24
              100.     Plaintiff repeats and realleges the prior paragraphs of this Complaint and
25

26 incorporates them by reference herein.

27            101.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
                                     CLASS ACTION COMPLAINT
28                                                 -21-
           Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 22 of 23


     person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
 1

 2 who has registered his or her telephone number on the national do-not-call registry of persons

 3 who do not wish to receive telephone solicitations that is maintained by the federal government.”

 4          102.    Any “person who has received more than one telephone call within any 12-month
 5
     period by or on behalf of the same entity in violation of the regulations prescribed under this
 6
     subsection may” may bring a private action based on a violation of said regulations, which were
 7
     promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
 8

 9 solicitations to which they object. 47 U.S.C. § 227(c).

10          103.    The Defendants violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be

11 initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call

12 Registry Class members who registered their respective telephone numbers on the National Do

13
     Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is
14
     maintained by the federal government.
15
            104.    Defendants violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call
16

17 Registry Class received more than one telephone call in a 12-month period made by or on behalf

18 of the Defendants in violation of 47 C.F.R. § 64.1200, as described above. As a result of

19 Defendants’ conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered

20
     actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to
21
     $500 in damages for such violations of 47 C.F.R. § 64.1200.
22
            105.    To the extent Defendants’ misconduct is determined to be willful and knowing,
23
     the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
24

25 recoverable by the members of the Do Not Call Registry Class.

26

27
                                      CLASS ACTION COMPLAINT
28                                              -22-
          Case 2:20-cv-02130-JAM-CKD Document 1 Filed 10/26/20 Page 23 of 23



 1                                            PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff Tuso individually and on behalf of the Classes, prays for the
 3 following relief:

 4          106.    An order certifying this case as a class action on behalf of the Classes as defined
 5 above; appointing Plaintiff Tuso as the representative of the Classes; and appointing his

 6 attorneys as Class Counsel;

 7          107.    An award of actual and/or statutory damages and costs;
 8          108.    An order declaring that Defendants’ actions, as set out above, violate the TCPA;
 9          109.    An injunction requiring the Defendants to cease all unsolicited calling activity,
10 and to otherwise protect the interests of the Classes; and

11          110.    Such further and other relief as the Court deems just and proper.
12                                                  JURY DEMAND
13          Plaintiff Tuso requests a jury trial.
14

15 DATED this 26th day of October, 2020.

16                                                   By: /s/ Rachel E. Kaufman
                                                     Rachel E. Kaufman
17                                                   kaufman@kaufmanpa.com
                                                     KAUFMAN P.A.
18
                                                     400 NW 26th Street
19                                                   Miami, FL 33127
                                                     Telephone: (305) 469-5881
20
                                                     Attorney for the Plaintiff and the putative Classes
21

22

23

24

25

26

27
                                      CLASS ACTION COMPLAINT
28                                              -23-
